On Petition for Rehearing.
Bruce, J.
Counsel for respondent files a petition for a rehearing in this case on which he asserts that this court has in its principal opinion entirely overlooked the second and third points:
“Second. That the appellant did not prove (a) that the grantor was insolvent at the time the transfer was made, or (b) that the grantee had reasonable cause to believe it was intended to give a preference.
“Third. That the question of a preference was not within the issues presented by the pleadings, nor a theory on which the case was tried in the district court.”
He also states that the court overlooked this point:
“That plaintiff is not entitled to recover in such action as this, unless he proves that claims of creditors have been filed and allowed in the bankruptcy proceedings, and that the assets of the bankrupt estate, outside of the property alleged to have been fraudulently conveyed, is insufficient to pay such claims. We submit (he says) that there is no evidence in this case of any claim proved or allowed in the bankruptcy case of Kitsie Gr. Burdick; nor as to the assets of the estate, unless the schedules in bankruptcy, exhibit 1, are held to be competent evidence in this case, a question before referred to.”
In conclusion he says: “The record discloses that the satisfaction of the debt due the defendant was not the only consideration, one part of the consideration being the assumption of mortgages of considerable amount. In case the defendant has paid any of these mortgages, it would seem that she should be duly protected. It would also seem clear that if the value of the land is more than enough to satisfy in full all claims against the bankrupt estate, which appears quite probable, the residue should belong to Jessie James, and not to Ehtsie Gr. Burdick, on the ground that the conveyance was valid as between the parties, and the trustee’s rights are limited to the satisfaction of the bankrupt estate. If the transfer were in fact both intended as a preference and to defraud creditors of the grantor, still the grantor clearly could not have sue*175ceeded, by action in her own name, to have the property restored to her. The order of this court would do that indirectly, provided there is a surplus value in the land above the needs of the claims against the bankrupt estate.”
The order referred to was that the district judge “enter a judgment adjudging to be null and void the conveyances of the said 520 acres of land to the said Jessie James, and quieting the title in the plaintiff as against the defendant, Jessie James.”
The majority of this court, as stated in the principal opinion, are of the opinion that the evidence is such as to warrant the holding that the transfers of the 520 acres of land to the defendant and of the 240 acres of land to Aaker, and the giving of the mortgage to the defendant on the latter property, are part of the same fraudulent scheme, and that fraud was at the basis of and invalidated both transfers. They hold, in short, that the allegation of the plaintiff is sustained which states that “said conveyance . . . [in fact, both conveyances were] executed by the said Kitsie G\ Burdick without consideration and with intent to hinder, delay, and defraud the creditors of the said Kitsie G. Burdick, . . . and that the defendant, Jessie James, accepted and received said deed and conveyance of all of said property of said Kitsie G. Burdick, with knowledge of said fraudulent intent on the part of the said Kitsie G. Burdick and with intent on her part to assist the said Kitsie G. Burdick in her said fraudulent purpose, and to hold said lands and other property as a secret trust for said Kitsie G. Bur-dick.”
Such being the holding of the majority of this court, it is immaterial whether at the time of the conveyance of the 520 acres of land now in question to the said Jessie James the said Kitsie G. Burdick was insolvent or not. The schedules in bankruptcy which were signed by Kitsie G. Burdick disclosed that she had eight unsecured creditors with an aggregate of $649.10 of claims, and that these debts were contracted between the years of 1904 and 1908; the largest single item being $260 contracted in 1905, and the next largest item being $217 for money contracted in 1908. On the 6th day of April, 1908, Kitsie G. Burdick was the owner of 760 acres of land, which was encumbered for the aggregate sum of $4,800, and the value of which was stated in *176such schedules at the aggregate sum of $14,700. The majority of this court holds that these equities, and which alone could have satisfied the unsecured debts, though conveyed in two separate deeds, were conveyed as a part of the one and the same transaction, and with the same fraudulent intent, and for the purpose of hindering, delaying, and defrauding the unsecured creditors. If this was the case, and the majority of this court holds it to be the case, the fact of the actual insolvency of the said Kitsie G. Burdick at the time of the first conveyance is not material.
It is true that the schedules in bankruptcy were the only specific evidence of the indebtedness of the said Kitsie G. Burdick, and that the admission of the schedules was objected to as being “incompetent, irrelevant, and immaterial, and as having nothing to do with the issues in this case.” These schedules, however, were, under the pleadings and issues in the case, competent, relevant, and material.
The answer specifically admitted the first paragraph of the complaint. That paragraph alleged that “on the 22d day of August, 1908, one Kitsie G. Burdick, of Graham Island, Benson county, North Dakota, duly filed a petition in the United States District Court for the district of North Dakota, praying that she be adjudged a bankrupt pursuant to the act of Congress, and that pursuant to such petition the said Kitsie G. Burdick was by said court on said date duly adjudged a bankrupt,” etc. No matter what may be the holdings of the cases where no adjudication in bankruptcy has been had, the cases, so far as we can learn, are practically unanimous that where such adjudication has been had and bankruptcy has been determined, that the schedules in bankruptcy are competent evidence of the bankrupt, both as against those holding under an unlawful preference and those holding by fraudulent conveyances. See Hackney v. Hargreaves Bros. 68 Neb. 624, 99 N. W. 675, 13 Am. Bankr. Rep. 164; Re Docker-Foster Co. 123 Fed. 190, 10 Am. Bankr. Rep. 584; Bank of State v. Southern Nat. Bank, 170 N. Y. 1, 62 N. E. 677; Utah Asso. v. Boyle Furniture Co. 39 Utah, 518, 119 Pac. 800, 26 Am. Bankr. Rep. 867.
Bankruptcy, however, or insolvency at the time of the conveyance, was not necessary to be shown in order to prove the transfer.fraudulent and made for the purpose of hindering and delaying the creditors; and *177as we understand our statute, provided there is fraud and an intent to hinder and delay the creditors, and such fraud and intention is known to the grantee, the transfer may be set aside, even if there is no actual insolvency at the time of its making. Section 6637 of the Revised Codes of 1905, § 7220 of the Compiled Laws of 1913, reads: “Every transfer of .property or charge thereon made, every obligation incurred and every judicial proceeding taken with intent to delay or defraud any •creditor or other person of his demands is void against all creditors of the debtor and their successors in interest and against any persons upon whom the estate of the debtor devolves in trust for the benefit of others than the debtor.”
Nor as long as there are creditors is insolvency at the time of the making of the instrument necessary to the setting aside of a fraudulent ■transfer, even under the Federal Bankruptcy act. “The trustee,” says the Federal act, “may avoid any transfer by .the bankrupt of his property which any creditor of such bankrupt might have avoided, and may recover the property so transferred, or its value, from the person to whom it was transferred, unless he was a bona fide holder for value prior to the date of the adjudication.” [30 Stat. at L. 566, chap. 541, § 70e, Comp. Stat. 1913, § 9654.] In construing this act, the court, in the case of Bush v. Export Storage Co. 136 Fed. 918, said: “Transfers which are deemed fraudulent in bankruptcy, and so declared by the bankruptcy act itself, are, first, conveyances and transfers by which a creditor obtains a preference of his claim over other creditors; second, conveyances which are intended to hinder and delay or defraud creditors ; and, third, . . . transfers void as to creditors under the local law of the several states; but these transfers are prohibited, and authority vested in the trustee to set them aside, only when made within the ■four months’ limitation. But besides this class of transfers made void by the bankruptcy act itself, as being against its policy of equal and fair distribution, the bankruptcy law (§ 70a, subsec. 4, 30 Stat. at L. 566, chap. 541) provides that the trustee shall be vested by operation of law with any property transferred by the bankrupt in fraud of his creditors, the precise language of the act being, Transferred by him in fraud of his creditors.’ There is no four months’ limitation on this class of transfers, and this- provision includes fraudulent conveyances *178which are so by the common law, by statute law, and by any other recognized rule of law of the state.” See also Loveland, Bankr. 2d ed. § 158; Re Scrinopskie, 10 Am. Bankr. Rep. 221.
Nor do we believe that there is any basic merit in counsel’s objection to the language used by this court in its former opinion, in which it directed the trial court to enter judgment adjudging to be null and void the conveyance of the said 520 acres of land to the said Jessie James,, and quieting the title in the plaintiff as against the claims of the said defendant, Jessie James, and awarding the possession of the said premises to the said trustee. The title, however, will, of course, be quieted and the possession rendered to the trustee merely for the purposes of the-trust The title of the trustee is and will be that of a trustee for the creditors and parties interested in the estate after the debts are paid. After the said debts are paid the remainder will be turned over to whomsoever it belongs, whether that remainder be real estate or personal property, These matters, however, are for the bankruptcy court to-determine. All that we have to do is to give the trustee complete control of the property for the purposes of his trust.
“By subdivision 4,” says Collier on Bankruptcy, 10th ed. on p. 1002,. “property transferred by the bankrupt in fraud of his creditors passes to his trustee. This is the converse of the doctrine that trustees take-title subject to equities : they also take title to property which the bankrupt has fraudulently transferred and in which, therefore, the creditors have equities. The trustee’s interest in such property is stronger than, was that of the creditors in whose stead he stands, for he has a title. The trustee is vested, not only with the title of the property, but also-with the creditors’ rights of action with respect to property of the bankrupt fraudulently transferred or encumbered by him, and he may assail in their behalf all of such transfers and encumbrances to the same extent as though the debtor had not been declared a bankrupt. . . _ It is apparent that this provision applies to all property transferred by the bankrupt at any time in fraud of his creditors.”
The petition for a rehearing is denied.